Citation Nr: 0637212	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
that that denied service connection for right and left ear 
hearing loss.  

Even though the RO decided the claims of service connection 
for a bilateral hearing loss on the merits, before the Board 
can review the merits of the claims, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the claims to be reopened, regardless of how the 
RO ruled.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  For this reason, the issue has been as styled as 
whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss, and is so reflected in on the title page.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 1974, the RO denied the 
veteran's claim for entitlement to service connection for 
hearing loss; the veteran did not appeal the decision.  

2.  The evidence received since the May 1974 decision is not 
cumulative or redundant of the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection of a 
bilateral hearing loss.  

3.  Hearing loss for the purpose of VA disability 
compensation is not shown.


CONCLUSIONS OF LAW

1.  The May 1974 RO decision that denied service connection 
for a hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2006).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 5107(b), (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2003.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in July 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the veteran was not provided VCAA notice as to 
assignment of disability ratings and effective dates, no 
prejudice to the veteran can result in this case.  As the 
Board is denying the claim for service connection any 
questions as to the effective date and disability rating to 
be assigned are rendered moot.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
While the veteran was not provided VCAA notice regarding 
requirements to reopen previously disallowed claims, as the 
Board is reopening the claim there is no possibility that the 
lack of such notice will result in prejudice to the veteran.  

Service medical records and VA and private medical reports 
are associated with the claims file.  The veteran has not 
requested any assistance in obtaining evidence from medical 
treatment providers.  An appropriate VA examination was 
afforded the veteran in October 2004.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Sensorineural hearing loss may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A.  § 1101(3) and 38 C.F.R. § 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In May 1974, after reviewing the veteran's service entrance 
and separation physical examinations results, the RO denied a 
claim for entitlement to service connection for hearing loss.  
The RO reasoned that there was no evidence that the veteran 
had a hearing loss or that any hearing loss was incurred in 
or aggravated by service.  Notice was issued to the veteran 
that same month, and he did not appeal.  The RO's decision 
became final.  See 38 U.S.C.A. § 7105.

Evidence received since the May 1974 decision includes 
results of a March 2003 hearing test from Kaiser Permanente 
and results of an October 2004 VA audiology examination.  The 
VA examiner stated that the veteran has a current high 
frequency sensorineural hearing loss.  

As the previous final decision relied on lack of evidence 
that the veteran had a hearing loss disability, the newly 
submitted evidence constitutes new and material evidence.  
Therefore, the claim for entitlement to service connection 
for a hearing loss is reopened.


Decision on the merits

Having determined that new and material evidence has been 
received to reopen the claim, the Board now turns to the 
issue of whether service connection is warranted for 
bilateral hearing loss.

A threshold matter in a service connection claim is 
establishing a current disability.  Results from VA 
audiologic evaluation in October 2004 show that the veteran 
does not have a bilateral hearing loss disability for VA 
compensation purposes.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.   

Service medical records contain audiometric test results from 
a May 1971 separation report of medical examination.  
Puretone thresholds in the right ear at 500, 1000, 2000, and 
4000 Hertz were 5, 0, 0, and 0 decibels respectively.  
Puretone thresholds in the left ear at 500, 1000, 2000, and 
4000 Hertz were 10, 10, 0, and 0 decibels respectively.

Also of record is a March 2003 audiological test from a 
private provider, Kaiser Permanente, with results for pure 
tone thresholds expressed in graphical format.  The Board is 
not permitted to interpret these results as they are in 
graphic rather than numerical form.  Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, while these results include 
word recognition values, there is no indication that these 
values were based on a Maryland CNC test, therefore the word 
recognition test results will not be considered.  

In October 2004 a VA audiology examination showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz  of 10, 15, 20, 25, and 35 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 15, 20, 25, and 35 decibels, 
respectively.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 98 percent in 
the left ear.  The October 2004 examiner diagnosed the 
veteran with mild to moderate high frequency sensorineural 
hearing loss, which is not likely related to service.  

In adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The 
Board finds the October 2004 examination accurately portrays 
the veteran's current hearing acuity.  Furthermore, since the 
October 2004 VA examination is more recent than the veteran's 
March 2003 private examination, the Board finds this 
examination to more probative on the issue of the veteran's 
current hearing loss. 

The probative medical evidence of record indicates that the 
veteran's hearing, in either ear, does not have a threshold 
of 26 decibels or greater for three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz, or 40 decibels or greater 
for any of these frequencies.  

A service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Since the more probative evidence of record shows the veteran 
to not have a hearing loss disability for VA compensation 
purposes, his claim must be denied.  

The Board is cognizant of the veteran's assertions that he 
was exposed to excessive noise from artillery missiles and 
firearms while in service.  The veteran also asserts that the 
mandates of Hensley v. Brown, 5 Vet. App. 155 (1993) (the 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss) are applicable in this case.  
The Board, however, is bound by the provisions of 38 C.F.R. 
§ 3.385.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
20.101(a) (2006).  As previously noted, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  In this case, these criteria are 
not met.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In May 2004, the veteran filed a notice of disagreement (NOD) 
to a May 2004 rating decision that denied service connection 
for tinnitus.  The RO has not issued a statement of the case 
(SOC) addressing this decision.  Instead the RO addressed the 
claim for tinnitus in a supplemental statement of the case 
(SSOC) dated in November 2004.  An SSOC, however, may not be 
used to announce a decision on an issue not previously 
addressed in the statement of the case.  38 C.F.R. § 19.31 
(2006).  A remand is therefore required to accord the RO an 
opportunity to furnish the veteran and his representative an 
SOC concerning this claim.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect 
to the issue of entitlement to service 
connection for tinnitus.  The veteran 
should be advised that he may perfect his 
appeal of this issue by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b) (2005), or 
alternatively, within the time set out by 
law to perfect an appeal to the Board.  
The issue should be returned to the Board 
only if the veteran perfects his appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


